                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

JAMES LEE POLK                                      §

VS.                                                 §                   CIVIL ACTION NO. 1:20cv74

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner James Lee Polk, an inmate confined at the Stiles Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner complains of a conviction received in Dallas County, Texas and two other Dallas

County convictions used to enhance his sentence.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner is currently confined at the Stiles Unit located in Beaumont, Texas which is located

in the Eastern District of Texas. However, petitioner was convicted and sentenced in Dallas County,

Texas. Pursuant to 28 U.S.C § 124, Dallas County is in the Dallas Division of the Northern District

of Texas.

        While jurisdiction is proper in the Eastern District of Texas because the prisoner is confined

within the district court’s territorial boundaries, the court has considered the circumstances and has

determined that the interest of justice would best be served if this petition were transferred to the

division in which the petitioner was convicted.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could
have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

       Since petitioner complains of a conviction which occurred in the Dallas Division of the

Northern District of Texas and all records and witnesses involving this action may be located in the

Northern District, the transfer of this action to such division would further justice. Therefore, it is

the opinion of the undersigned that this petition should be transferred to the United States District

Court for the Northern District of Texas, Dallas Division. Accordingly, it is

       ORDERED that the Clerk of Court will TRANSFER this action to the Clerk of Court for

the United States District Court for the Northern District of Texas, Dallas Division.


       SIGNED this 31st day of March, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  2
